Citation Nr: 1509674	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

4.  Entitlement to service connection for eczema.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife
ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a videoconference hearing with the undersigned in December 2014.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issues of entitlement to service connection for PTSD; sleep apnea, to include as secondary to PTSD; and eczema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than level II hearing in right ear and level IV hearing in the left ear; the Veteran reported difficulty with hearing conversational speech and needing to watch television at high volumes.  

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.87, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
With regard to disability ratings for hearing impairment, such ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations for bilateral hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  The results of such testing are charted on Table VI and VII.  See 38 C.F.R. § 4.85.  

The Board notes that exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  However, the evidence of record does not demonstrate any "exceptional" pattern as designated by VA regulations; nor has there been any allegation of such.

Turning to the evidence of record, the Veteran's employer, a railroad company, provided the Veteran with periodic hearing tests.  However, the audiograms are from 2000 and 2003, and the Veteran did not file his claim for hearing loss until 2009.  Moreover, the audiograms do not reflect the use of the Maryland CNC Word list.  Nonetheless the reports describe the Veteran as having normal hearing, and the Veteran denied related ear symptomatology, such as pain in ears; fluctuating, sudden, or rapid hearing loss; and ear infections.

Next, the Veteran underwent a VA hearing examination in August 2009.  In terms of functional impairment, the examiner described moderate hearing loss and poor right ear discrimination.  Specifically, the Veteran's puretone threshold averages in decibels were 51.25 in his right ear and 52.5 in his left ear.  The speech discrimination scores were 84 and 94 percent in the right and left ears, respectively.  Thus, the examination report yielded a numerical designation of II in the right ear and I in the left ear.  Entering the category designations into Table VII, a non-compensable evaluation is for assignment under Diagnostic Code 6100.
The Veteran also underwent a hearing examination in August 2013.  He stated that he had to ask people to repeat themselves several times during conversations.  Upon examination, puretone threshold averages in decibels were 46.25 in his right ear and 50 in his left ear.  The speech discrimination scores were 84 and 80 percent in the right and left ears, respectively.  Thus, the examination report yielded a numerical designation of II in the right ear and IV in the left ear.  Entering the category designations into Table VII, a non-compensable evaluation is for assignment under Diagnostic Code 6100.

The Veteran testified in December 2014 that he had difficulty with conversational speech.  However, he indicated that he did not have any hearing aids for his symptoms.  His wife testified that the Veteran watches television on increasingly high volumes.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that as a lay person the Veteran is competent to report symptoms such as difficulty hearing conversational speech, but is not competent, meaning medically trained and qualified, to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion is considered to be a medically complex question (which requires medical training in evaluating hearing impairment and conducting audiometric testing, which the Veteran has not been shown to have).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In sum, when evaluating the Veteran's bilateral hearing loss, the Board finds that, even after considering the effects of the disability on the Veteran's activities of daily living, such as difficulty watching television or maintaining conversational speech, the preponderance of the evidence is against the claim for a compensable rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.85, Diagnostic Code 6100; Gilbert, 1 Vet. App. at 49; Lendenmann, 3 Vet. App. at 349.  Application of the raring criteria consistently results in a non-compensable rating. 
Moreover, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral hearing loss.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  Indeed, the Veteran's auricle and external ear examinations yielded normal results and the Veteran has not identified any other hearing problems aside from tinnitus, which was service-connected in a November 2009 rating decision.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record does not show that the Veteran's service-connected bilateral hearing loss, alone, prevents him from maintaining substantially gainful employment.  Indeed, the Veteran indicated at his hearing loss examination that he retired from his job with the railroad, with no indication that he stopped working due to his bilateral hearing loss.  To the contrary, he indicated he first learned of his hearing loss in 2001 and kept working until 2005.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  

Indeed, the Board has specifically considered the functional effect of his hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007).  Here, however, the medical evidence fails to show that the schedular evaluation is inadequate.  The Veteran's main symptom is difficulty hearing conversational speech as reflected in the need to ask people to repeat themselves.  He also has difficulty hearing the television.  These symptoms are contemplated by the rating criteria.  Simply stated, while the Veteran may, in fact, have some problems hearing conversations well, these types of problems, generally, are usual for an individual with hearing loss.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by April 2009 and September 2011 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his wife, statements in support of the claim by the Veteran's representative, and several VA hearing examinations.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

The Board notes that the Veteran was asked about receiving disability benefits from the Social Security Administration (SSA).  The Veteran has consistently cited PTSD and sleep apnea as interfering with his work and the record does not contain any allegation that the Veteran's disability benefits are related to any hearing loss disability.  Thus, SSA records need not be obtained in this instance because the Veteran's report does not indicate such benefits are relevant to the issue of hearing loss on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Veteran testified at a hearing before the Board in December 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

At the December 2014 Board hearing, the Veteran testified that he received treatment for his PTSD, sleep apnea, and skin condition at the Durham VA Medical Center (VAMC) as early as 2007 or 2009.  However, a review of the evidence shows that the earliest VA treatment records on file are from 2011.  These records do, however, confirm the Veteran's testimony, since, for example, the problem list shows the initial diagnosis of PTSD was made in August 2009.  

Moreover, the Veteran testified that he received private psychiatric treatment in 2005.  However, the only private psychiatric treatment records included in the claims file is a September 2013 evaluation from "Dr. E.H." of the Goldsboro Psychiatric Clinic.  This evaluation, though, did not include any of the Veteran's actual treatment records.  Therefore, on remand, the RO must attempt obtain all outstanding VA and private treatment records and associate them with the claims file.  

The September 2013 evaluation performed by Dr. E.H. resulted in diagnoses of PTSD and chronic major depression.  The evaluation, however, does not specifically indicate that the Veteran's diagnosis conforms with the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Moreover, the evaluation does not expressly provide an opinion as to the etiology of the Veteran's PTSD; that is, there is no opinion as to whether the current psychiatric disability or disabilities are as likely than not related to the Veteran's claimed in-service stressor events involving being threatened and called racial slurs.  The Veteran has provided testimony and buddy statements regarding the occurrence of such threats.  As such, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether the Veteran's psychiatric disorder is related to service.

Furthermore, the Veteran has asserted that his sleep apnea is caused or aggravated by his PTSD.  However, the Veteran is not service-connected for PTSD.  Therefore, if service connection for PTSD granted, or another psychiatric disability, then an opinion should be obtained as to whether it is at least as likely as not (50 percent probability or more) that sleep apnea is caused or aggravated by the service-connected PTSD (or other psychiatric disability).

Lastly, the Veteran affirmed that he received Social Security disability benefits in 2006 or 2007 but also indicated that he could not receive both Social Security disability benefits and retirement benefits from the railroad company for whom he worked.  He stated once he received retirement benefits, that is all he received.  The record reflects the Veteran's report that he retired in 2005.  Therefore, it remains unclear when the Veteran received Social Security disability benefits.  However, as noted above, he repeatedly cited PTSD and sleep apnea as interfering with his ability to work.  As such, the RO should attempt to obtain any outstanding SSA records on Remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include records dating from 2007 to the present from the Durham VAMC.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his psychiatric disorder, as identified by the Veteran, to include all records from 2005 from any private examiner in Richmond, as well as from the Goldsboro Psychiatric Clinic.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2014).

3.  Contact SSA and obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

4.  Schedule the Veteran for a VA examination to determine the precise nature and etiology of any psychiatric disabilities, to include PTSD.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should accept as true the Veteran's in-service stressors involving racial slurs and threats made to his life.  Then, the examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability began during service or is otherwise linked to service.  The examiner should also see the VA outpatient records showing prior diagnosis of PTSD as "job related" from a 2005 train wreck.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

5.  If the Veteran is granted service connection for PTSD, then an opinion should be obtained as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by the service-connected psychiatric disability (to include PTSD).

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

Again, the claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

6.  Then, readjudicate the issues of service connection for PTSD, sleep apnea (to include as secondary to PTSD) and eczema, on the merits.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


